Citation Nr: 0813739	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-07 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to an effective date earlier than August 24, 
2004 for the award of service connection for tinnitus based 
upon whether a September 1989 RO rating decision that denied 
service connection for tinnitus should be revised or reversed 
on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that decision, the RO granted service connection 
for tinnitus, and assigned an initial 10 percent rating 
effective August 24, 2004.  

The veteran initiated a timely appeal to the initial rating 
assigned.  A December 2005 Statement of the Case (SOC) denied 
a higher initial rating noting, in part, that the RO could 
not consider a 2003 version of Diagnostic Code (DC) 6260 as 
service connection was not in effect until August 24, 2004.  
The veteran submitted a timely substantive appeal on this 
issue.

In February 2006, the veteran also initiated a timely appeal 
with respect to the issue entitlement to an effective date 
earlier than August 24, 2004 for the award of service 
connection for tinnitus, specifically arguing that the RO 
committed CUE in a prior September 1989 rating decision.  The 
RO first addressed this issue in a June 2006 supplemental 
statement of the case (SSOC).  Notably, the RO should have 
issued an SOC rather than an SSOC on the CUE issue.  See 
38 C.F.R. §§ 19.29, 19.30, 19.31(a).  Within 60-days from the 
June 2006 SSOC, the veteran submitted a written statement 
alleging factual and legal error in the RO's adjudication of 
his CUE issue.

The Board finds that, despite the minor procedural 
regularities above, it has jurisdiction over CUE issue at 
this time and there is no harm to the veteran in the Board 
proceeding on both issues at this time. 


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under DC 6260.

2.  A final RO rating decision in September 1989, which 
denied a claim of service connection for tinnitus, was based 
on the record and the law which existed at the time and did 
not involve undebatable error which would have manifestly 
changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an initial 
schedular rating higher than 10 percent for tinnitus.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.87, DC 6260 (2007); Smith v. Nicholson, 19 Vet. App. 63 
(2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The effective date of August 24, 2004 for the award of 
service connection for tinnitus is proper as the RO's 
September 1989 rating decision, which denied service 
connection for tinnitus, does not contain CUE.  38 U.S.C.A. 
§§ 5108, 5109A, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 3.105(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2007).  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of DC 6260 
required the assignment of a separate, 10 percent rating for 
tinnitus in each ear.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit).  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
The Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the CAVC erred in 
not deferring to VA's interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith, and directed the Board to 
resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived in one ear or each ear.

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a separate, 10 percent rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  This is 
true for the versions of DC 6260 in effect before and after 
2003.  The veteran's argument that an earlier effective date 
of award for service connection for tinnitus may have a legal 
bearing on the initial rating assigned is moot given that the 
Court's decision in Smith was reversed and had no legal 
effect.

As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that the veteran's tinnitus 
requires frequent hospitalization or causes marked 
interference with employment or otherwise suggests that 
referral for an extraschedular consideration under 38 C.F.R. 
§ 3.321 is indicated.  The Board finds that the post-service 
medical record would provide evidence against such a finding, 
clearly indicating that the standards of extraschedular 
consideration are not met in this case.

Effective date of award

The veteran claims entitlement to an earlier effective date 
for the award of service connection for tinnitus on the 
premise that a final September 1989 RO rating decision, which 
initially denied a service connection claim for tinnitus, 
should be revised or reversed on the basis of CUE.  He argues 
that evidence of record at that time established a diagnosis 
of tinnitus with a history of acoustic trauma pertaining to 
his duties as both an artillery man and helicopter pilot.  He 
argues that the RO had a duty to assist him by obtaining 
medical opinion supportive of his claim.  He further argues 
that DC 6260, in effect in 1989, contemplated that tinnitus 
could result from acoustic trauma.

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 
38 U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a CUE in its decision pursuant to 38 C.F.R. § 3.105.  
See 38 U.S.C.A. § 5109A (an RO decision is subject to 
revision or reversal on the grounds of CUE).

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior 
decision "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a "determination that there was [CUE] must be based on 
the record and the law that existed at the time of the prior 
... decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

"In order for there to be a valid claim of [CUE], . . . 
[t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An 
asserted failure to evaluate and interpret correctly the 
evidence is not CUE.  Id.  See Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994).  

It is important for the veteran to understand that an alleged 
failure to obtain a "proper" examination cannot constitute 
the basis for a claim of CUE because "there is . . . no way 
of knowing what such an . . . examination would have yielded 
. . . , so it could not be concluded that it 'would have 
manifestly changed the outcome'".  Hazan v. Gober, 10 Vet. 
App. 511, 522-23 (1997). 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error. . . . If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, 
unless it is the kind of error . . . that, if 
true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been 
manifestly different but for the alleged error.  
It must be remembered that there is a presumption 
of validity to otherwise final decisions, and that 
where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases in original).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on CUE could result in the assignment of 
earlier effective date.  A freestanding claim for an earlier 
effective date, once the appeal becomes final, attempts to 
vitiate the rule of finality.  

In this case, the veteran's claim for an earlier effective 
date of award is based entirely on a CUE basis, and he has 
not attacked the finality of the September 1989 RO rating 
decision and or alleged that his claim to reopen was filed 
prior to the effective date of award assigned in this case.  
This decision, therefore, will be limited to the claim 
prosecuted by the veteran.

Generally, service connection is warranted for a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

The law extant in 1989 essentially required a claimant to 
meet three factors in substantiating a service connection 
claim: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
generally Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Unless all three 
factors were met, VA could not assist a claimant by providing 
examination or obtaining medical opinion as the claim was 
considered not well grounded.  Morton v. West, 12 Vet. App. 
477 (July 14, 1999).

DC 6260 in effect in 1989 provided for a compensable rating 
for persistent tinnitus as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, DC 6260 
(1989).

The evidence of record before the RO in September 1989 
included the veteran's service medical records which were 
negative for complaint or diagnosis of tinnitus.  A VA 
compensation and pension examination in March 1989 included 
the veteran's description of military noise exposure 
involving jet engines, helicopters and artillery firing.  He 
reported "intermittent tinnitus that is bilateral."  The 
examiner offered an impression of intermittent tinnitus.  
However, the audiometric evaluation noted "Pt. Reports No 
Tinnitus."  There was no evidence of record providing nexus 
between the veteran's intermittent tinnitus and service.  

Based on the above, the RO concluded that the veteran's 
service medical records were "completely negative for 
evidence of tinnitus in service" and observed that tinnitus 
was not found on the March 1989 audiometric examination.

On this record, the Board must find that the RO's September 
1989 rating decision, which denied a claim of service 
connection for tinnitus, was based on the record and the law 
which existed at the time and did not involve undebatable 
error which would have manifestly changed the outcome of the 
decision.  The lay and medical evidence first demonstrated 
tinnitus symptoms after service, and those symptoms were 
reported as intermittent in nature and denied on audiometric 
examination. 

It is important for the veteran to understand that the 
service medical records, standing alone, which failed to note 
this problem, provided a basis to deny this claim, 
undermining the veteran's contentions that the RO was 
"undebatably" wrong.  

The provisions of DC 6260, while recognizing that tinnitus 
could result from acoustic trauma, did not supplement the 
nexus requirement in the case as it did not speak to the 
particular facts in his case, particularly since his symptoms 
were not persistent in nature.

The state of the law changed following the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) on November 9, 
2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107, became law.  Among other things, the VCAA eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton.

In particular importance to this case, the VCAA expanded VA's 
duty to assist in providing medical examination or obtaining 
medical opinion in a claim.  Under a revised 38 C.F.R. 
§ 3.159, VA now has the duty to provide medical examination 
when a diagnosis of tinnitus is of record and there is 
unrebutted lay allegation of persistent symptoms since 
service.  Charles v. Principi, 16 Vet. App. 370 (2002).  This 
change of law led the RO to obtain medical opinion in this 
case which ultimately resulted in a reopening and granting of 
the veteran's claim. 

The veteran's allegations that the RO committed CUE by not 
providing proper VA examination, failing to assist him in the 
development of his claim and/or improperly weighing the 
evidence fail to meet his burden of establishing that the RO 
committed an "outcome determinative" error in its September 
1989 decision.  See Bustos v. West, 179 F.3d. 1378, 1381 
(Fed. Cir. 1999).  His CUE claim, therefore, must be denied.

The Duty to Notify and The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Furthermore, the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  As held above, the 
veteran's claim for an initial rating in excess of 10 percent 
for tinnitus and an earlier effective date of award based on 
CUE must be denied as a matter of law.

Nonetheless, the Board notes that the RO issued a VCAA notice 
in March 2006 following the grant of service connection in 
this case which advised the veteran of how VA assigns 
disability rating and effective dates of awards.  Dingess, 
supra (notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to notify a claimant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded).  Specifically, 
this letter notified the veteran that evidence to be 
considered in assigning a disability rating involves the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence the veteran 
should provide included information about on-going treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how her condition affected her ability 
to work; and a statement discussing her disability symptoms 
from people who have witnessed their effects.  See generally 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 38 C.F.R. 
§ 3.321(b).

Thus, although additional notice was not required per Dingess 
or Vazquez-Flores (which applies to increased rating claims), 
the RO did provide additional notice to ensure complete 
development of the claims.  As indicated above, the veteran's 
statements are found by the Board to demonstrate actual 
knowledge of the evidentiary requirements so that 
adjudication of the claims at this time would not be 
prejudicial to the veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his private and VA medical 
records.  The veteran was afforded VA examination which 
resulted in medical opinion substantiating his claim.  As a 
higher rating for tinnitus and earlier effective date of 
award may not be awarded as a matter of law, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.

The claim of entitlement to an effective date earlier than 
August 24, 2004 for the award of service connection for 
tinnitus is denied as the September 1989 RO rating decision 
that denied service connection for tinnitus does not contain 
CUE.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


